DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8-13, 15 and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 18 recite a “recess” for at least partial reception of the hair band member. However, Applicant merely has support for such an element being a “u-shaped mount” (see for example, Page 6 of the disclosure as originally filed, at Paragraph 0024). As the claimed recess is broader than the disclosed u-shape mount, other types of configuration are included, which are not provided in the disclosure as originally filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-13, 15 and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arpey et al. (US Pub # 2013/0042880).
In regards to claim 1, Arpey et al. teaches a hair apparatus, which comprises:
a hair band member (34) configured for positioning on a head of a subject (see for example Figure 15), the hair band member arranged about a central longitudinal axis extending through a central opening defined by the hair band member (see Figure 10), the hair band member having opposed band ends (Figure 10 at left/right sides); and
an individual parting member (30) coupled to the hair band member between the opposed band ends (Figure 9), the individual parting member configured to form a part in the subject's hair when the hair band member is positioned on the subject's head (see Figure 17), the individual parting member including: a connector portion (60) defining a recess (70) for at least partial reception of the hair band member to mount the connector portion and the individual parting member to the hair band member (Figure 10); and
a divider portion (Figure 4 at B) coupled to the connector portion, the divider portion arranged about an axis extending parallel to the central longitudinal axis of the hair band member, the divider portion defining a cross-section orthogonal to the central longitudinal axis which increases along a portion of a longitudinal length of the divider portion (see Figure 4).
Regarding claim 2, Arpey et al. teaches the divider portion has a generally tapered tip portion (50) to facilitate separating hair strands as the single parting member passes thought the subject's hair.
Regarding claim 4, Arpey et al. teaches the divider portion of the individual parting member is generally wedge-shaped (Figure 4 at 46).
Regarding claim 8, Arpey et al. teaches the individual parting member is centrally located relative to the hair band member equidistantly spaced relative to the opposed band ends (see Figure 11).
Regarding claim 9, Arpey et al. teaches the individual parting member is fixed to the hair band member (see Figure 10).

In regards to claim 10, Arpey et al. teaches a hair apparatus, which comprises:
a hair band member (34) configured for positioning on a head of a subject (see for example Figure 15), the hair band member arranged about a central longitudinal axis extending through a central opening defined by the hair band member (see Figure 10), the hair band member having opposed band ends (Figure 10 at left/right sides); and
an individual parting member (30) coupled to the hair band member between the opposed band ends (Figure 9), the individual parting member configured to form a part in the subject's hair when the hair band member is positioned on the subject's head (see Figure 17), the individual parting member being movably mounted along the hair band member to be selectively positioned in a multitude of positions relative to the hair band member intermediate the opposed band ends to vary a location of a part formed in the subject's hair by the individual parting member (see Figures 8-11), the individual parting member including a divider (Figure 4 at B) defining a cross- section which increases along a portion of a longitudinal length of the divider portion (see Figure 15).
Regarding claim 11, Arpey et al. teaches the divider portion defines a lower surface (Figure 4 at F) for contacting the head of the subject (Figure 15), the lower surface being spaced from the hair band member a predetermined distance toward the central longitudinal axis and disposed within the central opening of the band member (Figure 15).
Regarding claim 12, Arpey et al. teaches the lower surface of the divider portion is configured to extend in a direction parallel to the central longitudinal axis of the hair band member (see Figure 15).
Regarding claim 13, Arpey et al. teaches the divider portion defines a cross-section which is orthogonal to the central longitudinal axis of the hair band member (see Figure 15) and which increases in at least one of height or width along at least a major portion of a longitudinal length of the divider portion (see Figure 4).
Regarding claim 15, Arpey et al. teaches a plurality of individual fixed parting members spaced along the hair band member (see Figure 9).
Regarding claim 18, Arpey et al. teaches the individual parting member includes a mount portion (60), the mount portion defining a recess (70) for reception of the hair band member to mount the individual parting member to the hair band member, the mount portion slidable along an outer perimeter of the hair band member to permit the single parting member to assume at least one of the multitude of positions relative to the hair band member (see Figures 10-11).
Regarding claim 19, Arpey et al. teaches one of the mount portion or the outer perimeter of the hair band member includes an elastomeric member configured to establish a frictional relationship between the mount and the outer perimeter of the hair band member to assist in retaining the individual parting member at one of the multitude of positions (Paragraphs 0052-0053).
Regarding claim 20, Arpey et al. teaches the divider portion has a generally tapered tip portion (50) to facilitate separating hair strands as the single parting member passes thought the subject's hair.
Regarding claim 21, Arpey et al. teaches the divider portion defines a lower surface (Figure 4 at F) for contacting the head of the subject (Figure 15), the lower surface being spaced from the hair band member a predetermined distance toward the central longitudinal axis and disposed within the central opening of the band member (Figure 15).
Regarding claim 22, Arpey et al. teaches the divider portion of the individual parting member is a generally wedge-shaped portion (Figure 4 at 46) the wedge-shaped portion including the tapered tip portion (50).
Regarding claim 23 and 25, Arpey et al. teaches the wedge- shaped portion of the individual parting member defines a cross-section which increases in both height and width along a major portion of a longitudinal length of the wedge-shaped portion (Paragraph 0050).
Regarding claim 24, Arpey et al. teaches a plurality of individual parting members (see Figure 9 at each of 46) spaced along the hair band member, each individual parting member being movable relative to the hair band member (as they are all attached together to collectively move along the band) to assume at least one of the multitude of positions relative to the hair band member and intermediate the opposing band ends (see Figures 11-13).
Regarding claim 26, Arpey et al. teaches the mount portion of the individual parting member and the outer perimeter of the hair band member include cooperating structure to assist in retaining the individual parting member at one of the multitude of positions (Paragraphs 0052-0053).
Regarding claim 27, Arpey et al. teaches a plurality of individual parting members on the hair band member (see Figure 9 at each of 46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772